Citation Nr: 1506527	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating greater than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to December 1974.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned at a February 2014 video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the January 2013 statement of the case.   In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for a sleep disorder was raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  VBMS Entry June 18, 2014.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Bilateral hearing loss is related to service.

2.  In February 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to an initial rating greater than 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to an initial rating greater than 10 percent for tinnitus are met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claim for service connection for bilateral hearing loss and the dismissal of the claim for an initial rating greater than 10 percent for tinnitus, all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Bilateral Hearing Loss 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for bilateral hearing loss is warranted.

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes, documented on VA examination in November 2011.  

The Veteran contends that he has bilateral hearing loss due to noise exposure in service.  He contends he was exposed to heavy construction noise in connection with his duties as a site development specialist.  He also contends that while serving as a security police augmentee, he was exposed to loud noise on the flight line where he provided security for the A-7 fighter jet aircraft based at Myrtle Beach Air Force Base.  See Notice of Disagreement.  He contends that while his separation examination was conducted in May 1974, he served an additional seven months until December 1974 on special assignment on the flight line at Myrtle Beach Air Force Base.  See Hearing Transcript, p. 4-9.

The RO determined the Veteran was exposed to acoustic trauma in service due to his military occupational specialty (MOS).  See November 2011 Rating Decision.  Moreover, the Veteran submitted a January 2014 lay statement of his mother supporting in-service hearing problems.  Additionally, service records confirm that the Veteran's separation examination was conducted in May 1974 but he continued to serve until December 1974.  The Board finds the Veteran was exposed to extreme noise in service.   
On the question of whether the appellant's in-service noise exposure is etiologically related to his current hearing loss, the record conflicting opinions. 

The November 2011 VA examiner provided a negative nexus opinion based on the fact that both the enlistment examination and separation examination show normal hearing sensitivity in both ears with no significant change.

In January 2012, the Veteran's private physician, Dr. E., opined that it was as likely as not that the Veteran's hearing loss is related to military noise exposure, including noise from bulldozers, dump trucks, motor graders, jackhammers, and the like, as well as loud jet noise from the flight line.  Dr. E. further noted that the Veteran has been employed as a mental health counselor since service, and that he has not been exposed to excessive noise in that occupation or due to any hobby.

The medical evidence and opinions provide contrasting, yet well-reasoned viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds the probative value of the VA examiner's opinion, however, is diminished by the fact that she did not consider the noise exposure incurred beyond the May 1974 separation examination.  At a minimum, the evidence is in equipoise in showing that the Veteran has bilateral hearing loss which is as likely as not is due to active service.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board expresses no opinion regarding the severity of the Veteran's bilateral hearing loss.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).




Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a February 2014 VA Form 21-4138, the Veteran withdrew from appeal the claim of entitlement to an initial rating greater than 10 percent for tinnitus.  The withdrawal was confirmed at the Veteran's February 2014 personal hearing.  Hearing Transcript, p. 2.  Thus, there remain no allegations  of errors of fact or law for appellate consideration of this matter.  Accordingly, the Board does not have jurisdiction to review the claim and it must be dismissed.


ORDER

Service connection for bilateral hearing loss is granted.

The appeal as to the claim of entitlement to an initial rating greater than 10 percent for tinnitus is dismissed.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


